Exhibit 10.1

 

October 21, 2020

 

Tekkorp Digital Acquisition Corp.

1980 Festival Plaza Drive, Ste #300

Las Vegas, NV 89135

  

Re:Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into or
proposed to be entered into by and between Tekkorp Digital Acquisition Corp., a
Cayman Islands exempted company (the “Company”), and Jefferies LLC, as the
representative of the several underwriters named therein (the “Underwriters”),
relating to an underwritten initial public offering (the “Public Offering”), of
28,750,000 of the Company’s units (“Units”) (including up to 3,750,000 Units
that may be purchased to cover over-allotments, if any), each comprised of one
Class A ordinary share of the Company, par value $0.0001 per share (each, an
“Ordinary Share”), and one-half of one redeemable warrant (each whole warrant, a
“Warrant”). Each Warrant entitles the holder thereof to purchase one Ordinary
Share at a price of $11.50 per share, subject to adjustment. The Units shall be
sold in the Public Offering pursuant to a registration statement on Form S-1 and
a prospectus (the “Prospectus”) filed by the Company with the Securities and
Exchange Commission (the “Commission”). Certain capitalized terms used herein
are defined in paragraph 11 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Tekkorp JEMB LLC, a Cayman Islands limited liability company (the
“Sponsor”), and the other undersigned persons (each, an “Insider” and
collectively, the “Insiders”), hereby agrees with the Company as follows:

 

1.  The Sponsor and each Insider agrees with the Company that if the Company
seeks shareholder approval of a proposed Business Combination, then in
connection with such proposed Business Combination, it, he or she shall (i) vote
any Shares owned by it, him or her in favor of any proposed Business Combination
(including any proposals recommended by the Company’s board of directors in
connection with such Business Combination) and (ii) not redeem any Shares owned
by it, him or her in connection with such shareholder approval.

 

2.  The Sponsor and each Insider hereby agrees with the Company that in the
event that the Company fails to consummate a Business Combination within 24
months from the closing of the Public Offering, or such later period approved by
the Company’s shareholders in accordance with the Company’s amended and restated
memorandum and articles of association, as they may be amended from time to
time, the Sponsor and each Insider shall take all reasonable steps to cause the
Company to (i) cease all operations except for the purpose of winding up, (ii)
as promptly as reasonably possible but not more than ten (10) business days
thereafter, redeem 100% of the Ordinary Shares sold as part of the Units in the
Public Offering (the “Offering Shares”), at a per share price, payable in cash,
equal to the aggregate amount then on deposit in the Trust Account, including
interest (less up to $100,000 of interest to pay dissolution expenses and which
interest shall be net of taxes payable), divided by the number of then issued
and outstanding Offering Shares, which redemption will completely extinguish all
Public Shareholders’ rights as shareholders (including the right to receive
further liquidation distributions, if any), and (iii) as promptly as reasonably
possible following such redemption, subject to the approval of the Company’s
remaining shareholders and the Company’s board of directors, liquidate and
dissolve, subject in each case to the Company’s obligations under Cayman Islands
law to provide for claims of creditors and the requirements of other applicable
law. The Sponsor and each Insider agrees to not propose any amendment to the
Company’s amended and restated memorandum and articles of association (i) to
modify the substance or timing of the Company’s obligation to allow redemption
in connection with the Company’s initial Business Combination or to redeem 100%
of the Offering Shares if the Company does not complete its initial Business
Combination within 24 months from the closing of the Public Offering, or (ii)
with respect to any other provision relating to shareholders’ rights or
pre-initial Business Combination activity, unless the Company provides its
Public Shareholders with the opportunity to redeem their Offering Shares upon
approval of any such amendment at a per share price, payable in cash, equal to
the aggregate amount then on deposit in the Trust Account, including interest
(which interest shall be net of taxes payable), divided by the number of then
issued and outstanding Offering Shares.

 





 

 

The Sponsor and each Insider acknowledges that it, he or she has no right,
title, interest or claim of any kind in or to any monies held in the Trust
Account or any other asset of the Company as a result of any liquidation of the
Company with respect to the Founder Shares held by it. The Sponsor and each
Insider hereby further waives, with respect to any Shares held by it, him or
her, if any, any redemption rights it, he or she may have in connection with (x)
the consummation of a Business Combination, including, without limitation, any
such rights available in the context of a shareholder vote to approve such
Business Combination or in the context of a tender offer made by the Company to
purchase Ordinary Shares and (y) a shareholder vote to amend the Company’s
amended and restated memorandum and articles of association (i) to modify the
substance or timing of the Company’s obligation to allow redemption in
connection with the Company’s initial Business Combination or to redeem 100% of
the Offering Shares if the Company does not complete its initial Business
Combination within 24 months from the closing of the Public Offering, or (ii)
with respect to any other provision relating to shareholders’ rights or
pre-initial Business Combination activity (although the Sponsor and the Insiders
shall be entitled to redemption and liquidation rights with respect to any
Offering Shares it or they hold if the Company fails to consummate a Business
Combination within 24 months from the date of the closing of the Public
Offering).

 

3.  Notwithstanding the provisions set forth in paragraphs 7(a) and (b) below,
during the period commencing on the effective date of the Underwriting Agreement
and ending 180 days after such date, the Sponsor and each Insider shall not,
without the prior written consent of Jefferies LLC, offer, sell, contract to
sell, pledge or otherwise dispose of (or enter into any transaction that is
designed to, or might reasonably be expected to, result in the disposition
(whether by actual disposition or effective economic disposition due to cash
settlement or otherwise)), directly or indirectly, or establish or increase a
put equivalent position or liquidate or decrease a call equivalent position
within the meaning of Section 16 (“Section 16”) of the Securities Exchange Act
of 1934, as amended, and the rules and regulations of the Commission promulgated
thereunder, with respect to, any Units, Shares, Warrants or any securities
convertible into, or exercisable, or exchangeable for, Ordinary Shares, or
publicly announce an intention to effect any such transaction; provided,
however, that the foregoing does not apply to the forfeiture of any Founder
Shares pursuant to their terms or any transfer of Founder Shares to any current
or future independent director of the company (as long as such current or future
independent director transferee is subject to this Letter Agreement or executes
an agreement substantially identical to the terms of this Letter Agreement, as
applicable to directors and officers at the time of such transfer; and as long
as, to the extent any Section 16 reporting obligation is triggered as a result
of such transfer, any related Section 16 filing includes a practical explanation
as to the nature of the transfer). Each of the Insiders and the Sponsor
acknowledges and agrees that, prior to the effective date of any release or
waiver, of the restrictions set forth in this paragraph 3 or paragraph 7 below,
the Company shall announce the impending release or waiver by press release
through a major news service at least two business days before the effective
date of the release or waiver. Any release or waiver granted shall only be
effective two business days after the publication date of such press release.
The provisions of this paragraph will not apply if the release or waiver is
effected solely to permit a transfer not for consideration and the transferee
has agreed in writing to be bound by the same terms described in this Letter
Agreement to the extent and for the duration that such terms remain in effect at
the time of the transfer.

 



2

 

 

4.  In the event of the liquidation of the Trust Account, the Sponsor (which for
purposes of clarification shall not extend to any other shareholders, members or
managers of the Sponsor) agrees to indemnify and hold harmless the Company
against any and all loss, liability, claim, damage and expense whatsoever
(including, but not limited to, any and all legal or other expenses reasonably
incurred in investigating, preparing or defending against any litigation,
whether pending or threatened, or any claim whatsoever) to which the Company may
become subject as a result of any claim by (i) any third party for services
rendered (other than the Company’s independent registered public accountants) or
products sold to the Company or (ii) a prospective target business with which
the Company has discussed entering into a transaction agreement (a “Target”);
provided, however, that such indemnification of the Company by the Sponsor shall
apply only to the extent necessary to ensure that such claims by a third party
for services rendered (other than the Company’s independent registered public
accountants) or products sold to the Company or a Target do not reduce the
amount of funds in the Trust Account to below (i) $10.00 per share of the
Offering Shares or (ii) such lesser amount per share of the Offering Shares held
in the Trust Account as of the date of the liquidation of the Trust Account due
to reductions in the value of the trust assets, in each case, net of the amount
of interest earned on the property in the Trust Account which may be withdrawn
to pay taxes, except as to any claims by a third party who executed a waiver of
any and all rights to seek access to the Trust Account and except as to any
claims under the Company’s indemnity of the Underwriters against certain
liabilities, including liabilities under the Securities Act of 1933, as amended.
In the event that any such executed waiver is deemed to be unenforceable against
such third party, the Sponsor shall not be responsible to the extent of any
liability for such third party claims. The Sponsor shall have the right to
defend against any such claim with counsel of its choice reasonably satisfactory
to the Company if, within 15 days following written receipt of notice of the
claim to the Sponsor, the Sponsor notifies the Company in writing that it shall
undertake such defense.

 

5.  To the extent that the Underwriters do not exercise their over-allotment
option to purchase up to an additional 3,750,000 Units within 45 days from the
date of the Prospectus (and as further described in the Prospectus), the
Sponsor, Robin Chhabra and Irwin Apartment Trust each agree that it or he shall
forfeit, at no cost, a number of Founder Shares in the aggregate equal to
844,758, 46,371 or 46,371, respectively, multiplied by a fraction, (i) the
numerator of which is 3,750,000 minus the number of Units purchased by the
Underwriters upon the exercise of their over-allotment option, and (ii) the
denominator of which is 3,750,000. All references in this Letter Agreement to
Founder Shares of the Company being forfeited shall take effect as surrenders
for no consideration of such Founder Shares as a matter of Cayman Islands law.
The forfeiture will be adjusted to the extent that the over-allotment option is
not exercised in full by the Underwriters so that the number of Founder Shares
will equal an aggregate of 20.0% of the Company’s issued and outstanding Shares
after the Public Offering.

 

6.  The Sponsor and each Insider hereby agrees and acknowledges that: (i) the
Underwriters and the Company would be irreparably injured in the event of a
breach by such Sponsor or Insider of its, his or her obligations under
paragraphs 1, 2, 3, 4, 5, 7(a), 7(b), and 9 of this Letter Agreement (ii)
monetary damages may not be an adequate remedy for such breach and (iii) the
non-breaching party shall be entitled to seek injunctive relief, in addition to
any other remedy that such party may have in law or in equity, in the event of
such breach.

 

7.  (a) The Sponsor and each Insider agrees that it, he or she shall not
Transfer (as defined below) any Founder Shares (or Ordinary Shares issuable upon
conversion thereof) until the earlier of (A) one year after the completion of
the Company’s initial Business Combination and (B) subsequent to the Business
Combination, (x) if the last reported sale price of the Ordinary Shares equals
or exceeds $12.00 per share (as adjusted for share sub-divisions, share
capitalizations, rights issuances, reorganizations, recapitalizations and the
like) for any 20 trading days within any 30-trading day period commencing at
least 150 days after the Company’s initial Business Combination or (y) the date
following the completion of the Company’s initial Business Combination on which
the Company completes a liquidation, merger, share exchange, reorganization or
other similar transaction that results in all of the Company’s shareholders
having the right to exchange their Ordinary Shares for cash, securities or other
property (the “Founder Shares Lock-up Period”).

 

(b)  The Sponsor and each Insider agrees that it, he or she shall not Transfer
any Private Placement Warrants (or Ordinary Shares issued or issuable upon the
conversion of the Private Placement Warrants), until 30 days after the
completion of a Business Combination (the “Private Placement Warrants Lock-up
Period”, together with the Founder Shares Lock-up Period, the “Lock-up
Periods”).

 



3

 

 

(c)  Notwithstanding the provisions set forth in paragraphs 7(a) and (b),
transfers of the Founder Shares, Private Placement Warrants and Ordinary Shares
issued or issuable upon the exercise or conversion of the Private Placement
Warrants or the Founder Shares, are permitted (a) to the Company’s directors or
officers, any affiliates or family members of the Company’s directors or
officers, the Sponsor, any members of the Sponsor or any affiliates of the
Sponsor; (b) in the case of an individual, by gift to a member of the
individual’s immediate family, or to a trust, the beneficiary of which is a
member of the individual’s immediate family or an affiliate of such person, or
to a charitable organization; (c) in the case of an individual, by virtue of
laws of descent and distribution upon death of the individual; (d) in the case
of an individual, pursuant to a qualified domestic relations order; (e) by
private sales or transfers made in connection with the consummation of the
Company’s Business Combination at prices no greater than the price at which the
securities were originally purchased; (f) in the event of the Company’s
liquidation prior to the Company’s completion of an initial Business
Combination; (g) by virtue of the laws of the Cayman Islands or the Sponsor’s
limited liability company agreement, as it may be amended from time to time,
upon dissolution of the Sponsor; and (h) in the event of the Company’s
completion of a liquidation, merger, share exchange, reorganization or other
similar transaction which results in all of the Company’s shareholders having
the right to exchange their Ordinary Shares for cash, securities or other
property subsequent to the completion of the Company’s initial Business
Combination; provided, however, that, in the case of clauses (a) through (e),
these permitted transferees must enter into a written agreement with the Company
agreeing to be bound by the transfer restrictions in this Agreement.

 

8.  The Sponsor and each Insider represents and warrants that it, he or she has
never been suspended or expelled from membership in any securities or
commodities exchange or association or had a securities or commodities license
or registration denied, suspended or revoked. Each Insider’s biographical
information furnished to the Company, if any (including any such information
included in the Prospectus), is true and accurate in all respects and does not
omit any material information with respect to such Insider’s background. Each
Insider’s questionnaire furnished to the Company, if any, is true and accurate
in all respects. Each Insider represents and warrants that: it is not subject to
or a respondent in any legal action for, any injunction, cease-and-desist order
or order or stipulation to desist or refrain from any act or practice relating
to the offering of securities in any jurisdiction; it has never been convicted
of, or pleaded guilty to, any crime (i) involving fraud, (ii) relating to any
financial transaction or handling of funds of another person, or (iii)
pertaining to any dealings in any securities and it is not currently a defendant
in any such criminal proceeding.

 

9.  Except as disclosed in the Prospectus, neither the Sponsor nor any Insider
nor any affiliate of the Sponsor or any Insider, nor any director or officer of
the Company, shall receive from the Company any finder’s fee, reimbursement,
consulting fee, monies in respect of any repayment of a loan or other
compensation prior to, or in connection with any services rendered in order to
effectuate the consummation of the Company’s initial Business Combination
(regardless of the type of transaction that it is), other than the following,
none of which will be made from the proceeds held in the Trust Account prior to
the completion of the initial Business Combination: (i) repayment of a loan and
advances up to an aggregate of $300,000 made to the Company by the Sponsor; (ii)
payment to an affiliate of the Sponsor of a total of $10,000 per month for
office space, administrative and support services; (iii) payment of customary
fees for financial advisory services; (iv) reimbursement for any reasonable
out-of-pocket expenses related to identifying, investigating and completing an
initial Business Combination; and (v) repayment of loans, if any, and on such
terms as to be determined by the Company from time to time, made by the Sponsor
or an affiliate of the Sponsor or any of the Company’s officers or directors to
finance transaction costs in connection with an intended initial Business
Combination; provided that if the Company does not consummate an initial
Business Combination, a portion of the working capital held outside the Trust
Account may be used by the Company to repay such loaned amounts so long as no
proceeds from the Trust Account are used for such repayment. Up to $1,500,000 of
such loans may be convertible into warrants at a price of $1.00 per warrant at
the option of the lender. Such warrants would be identical to the Private
Placement Warrants.

 



4

 

 

10.  The Sponsor and each Insider has full right and power, without violating
any agreement to which it is bound (including, without limitation, any
non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Letter Agreement and, as applicable, to serve as a
director on the board of directors of the Company and hereby consents to being
named in the Prospectus as a director of the Company.

 

11.  As used herein, (i) “Business Combination” shall mean a merger, share
exchange, asset acquisition, share purchase, reorganization or similar business
combination, involving the Company and one or more businesses; (ii) “Shares”
shall mean, collectively, the Ordinary Shares and the Founder Shares; (iii)
“Founder Shares” shall mean the 7,187,500 Class B Ordinary Shares, par value
$0.0001 per share, issued and outstanding immediately prior to the consummation
of the Public Offering; (iv) “Initial Shareholders” shall mean the Sponsor and
any other person that holds Founder Shares; (v) “Private Placement Warrants”
shall mean the Warrants to purchase an aggregate of 7,000,000 Ordinary Shares of
the Company (or up to 7,750,000 Ordinary Shares of the Company depending on the
extent to which the Underwriters’ over-allotment option is exercised pursuant to
the Underwriting Agreement) that the Sponsor, Robin Chhabra and Irwin Apartment
Trust have agreed to purchase for an aggregate purchase price of $7,000,000 (or
up to $7,750,000 depending on the extent to which the Underwriters’
over-allotment option is exercised pursuant to the Underwriting Agreement), or
$1.00 per Warrant, in a private placement that shall occur simultaneously with
the consummation of the Public Offering; (vi) “Public Shareholders” shall mean
the holders of securities issued in the Public Offering; (vii) “Trust Account”
shall mean the trust fund into which a portion of the net proceeds of the Public
Offering shall be deposited; and (viii) “Transfer” shall mean the (a) sale of,
offer to sell, contract or agreement to sell, hypothecate, pledge, grant of any
option to purchase or otherwise dispose of or agreement to dispose of, directly
or indirectly, or establishment or increase of a put equivalent position or
liquidation with respect to or decrease of a call equivalent position within the
meaning of Section 16, (b) entry into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of any security, whether any such transaction is to be settled by
delivery of such securities, in cash or otherwise, or (c) public announcement of
any intention to effect any transaction specified in clause (a) or (b).

 

12.  This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by (1) each Insider that is the subject of any such change,
amendment, modification or waiver and (2) the Sponsor.

 



5

 

 

13.  No party hereto may assign either this Letter Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This Letter Agreement shall be binding on
the Sponsor and each Insider and their respective successors, heirs and assigns
and permitted transferees.

 

14.  This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York. The parties hereto (i) all
agree that any action, proceeding, claim or dispute arising out of, or relating
in any way to, this Letter Agreement shall be brought and enforced in the courts
of New York City, in the State of New York, and irrevocably submit to such
jurisdiction and venue, which jurisdiction and venue shall be exclusive and (ii)
waive any objection to such exclusive jurisdiction and venue or that such courts
represent an inconvenient forum.

 

15.  Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile or other electronic
transmission.

 

16.  Each party hereto shall not be liable for any breaches or
misrepresentations contained in this Letter Agreement by any other party to this
Letter Agreement (including, for the avoidance of doubt, any Insider with
respect to any other Insider), and no party shall be liable or responsible for
the obligations of another party, including, without limitation, indemnification
obligations and notice obligations.

 

17.  This Letter Agreement shall terminate on the earlier of (i) the expiration
of the Lock-up Periods and (ii) the liquidation of the Company; provided,
however, that this Letter Agreement shall earlier terminate in the event that
the Public Offering is not consummated and closed by June 30, 2021; provided
further that paragraph 4 of this Letter Agreement shall survive such
liquidation.

 

18.  This Letter Agreement may be executed in any number of original or
facsimile counterparts and each of such counterparts shall for all purposes be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.

 

[Signature page follows]

 



6

 

 

  Sincerely,       TEKKORP JEMB LLC       By: /s/ Matthew Davey     Name:
Matthew Davey     Title:  Authorized Signatory

  

 

 

[Signature Page to Letter Agreement]

 





 

 

  /s/ Matthew Davey   Name: Matthew Davey

 

 

[Signature Page to Letter Agreement]

 



 

 

  /s/ Morris Bailey   Name: Morris Bailey

 

 

[Signature Page to Letter Agreement]

 



 

 

  /s/ Eric Matejevich   Name: Eric Matejevich

 

 

[Signature Page to Letter Agreement]

 



 

 

  IRWIN APARTMENT TRUST         By: /s/ Nicholas Matt   Name: Nicholas Matt  
Title:   Trustee

 

 

[Signature Page to Letter Agreement]

 



 

  

  /s/ Robin Chhabra   Name: Robin Chhabra

 

 

[Signature Page to Letter Agreement]

 





 

 

/s/ Thomas Roche   Name: Thomas Roche

 

[Signature Page to Letter Agreement]

 





 

 



  /s/ Tony Rodio   Name: Tony Rodio

 

[Signature Page to Letter Agreement]

 





 

 



  /s/ Marlon Goldstein   Name: Marlon Goldstein

 

 

[Signature Page to Letter Agreement]

 





 



 



  /s/ Sean Ryan   Name: Sean Ryan

 

 

[Signature Page to Letter Agreement]

 





 

 

Acknowledged and Agreed:       TEKKORP DIGITAL ACQUISITION Corp.       By: /s/
Matthew Davey   Name: Matthew Davey   Title: Chief Executive Officer  

 

 

[Signature Page to Letter Agreement]

 

 



 